Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Petrocelli on 7/11/2022.
The application has been amended as follows: 
In the claims: 
Claim 1
1.(Currently Amended) A computer-implemented method including: 
generating, by one or more processors, respective attribute profiles of selectable items based on one or more attribute elements included in the selectable items, each of the attribute profiles including at least one of the one or more attribute elements and being respectively corresponding to each of the selectable items; 
generating, by one or more processors, an attribute requirement description of an item requesting agent based on a historical search dataset of the item requesting agent, the attribute requirement description including at least part of the one or more attribute elements; and 
determining, by one or more processors, recommended selectable items included in the selectable items for the item requesting agent based on the attribute profiles of the selectable items and the attribute requirement description, the attribute profiles of the recommended selectable items being suitable with the attribute requirement description based on the at least part of one or more attribute elements; 
wherein generating the attribute requirement description of the item requesting agent based on the historical search dataset of the item requesting agent includes: Page 2 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
extracting, by one or more processors, the at least part of the one or more attribute elements based on the historical search dataset of the item requesting agent; 
generating, by one or more processors, the attribute requirement description based on the at least part of the one or more attribute elements and the attribute profiles of the selectable items visited by the item requesting agent; 
wherein generating the attribute profiles of the selectable items based on the attribute elements included in the selectable items includes: 
extracting, by one or more processors, the one or more attribute elements based on a second part of information of the selectable items, the second part of information of the selectable items being related to time; and 
generating, by one or more processors, the attribute profiles of the selectable items based on the one or more attribute elements corresponding to the second part of information of the selectable items; 
wherein determining the recommended selectable items included in the selectable items for the item requesting agent based on the attribute profiles of the selectable items and the attribute requirement description of the item requesting agent includes: 
comparing, by one or more processors, the one or more attribute elements with the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent; 
determining, by one or more processors, one or more candidate selectable items based on the comparing, one or more candidate selectable items including consistent Page 7 of 27Appl. No. 16/582,854Docket No.:P201808499US01 attribute elements with the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent; Page 3 of 27Appl. No. 16/582,854Docket No.:P201808499US01
calculating, by one or more processors, a set of correlation coefficients between the consistent attribute elements and the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent, each element of the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent being quantized as a second set of time-related variable proportions based on the set of sample time points; 
calculating, by one or more processors, a distance between the attribute requirement description and each profile of the attribute profiles of the one or more candidate selectable items based on proportions of the at least part of the one or more attribute elements and the set of correlation coefficients; 
sorting, by one or more processors, the one or more candidate selectable items based on the distance respectively corresponding to each of the one or more candidate selectable items by means of an ascending top-N sort; and 
determining, by one or more processors, recommended selectable items for the item requesting agent based on the sorting, the recommended selectable items being top-N selectable items included in the one or more candidate selectable items.

Claim 6
6. Cancelled.

Claim 10
10.(Currently Amended) A system including: 
a computer system including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: Page 9 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
generate respective attribute profiles of selectable items based on one or more attribute elements included in the selectable items, each of the attribute profiles including at least one of the one or more attribute elements and being respectively corresponding to each of the selectable items; 
generate an attribute requirement description of an item requesting agent based on a historical search dataset of the item requesting agent, the attribute requirement description including at least part of the one or more attribute elements; and 
determine recommended selectable items included in the selectable items for the item requesting agent based on the attribute profiles of the selectable items and the attribute requirement description, the attribute profiles of the recommended selectable items being suitable with the attribute requirement description based on the at least part of one or more attribute elements; 
wherein the generation of the attribute requirement description of the item requesting agent based on the historical search dataset of the item requesting agent includes: 
extract, by one or more processors, the at least part of the one or more attribute elements based on the historical search dataset of the item requesting agent; 
generate, by one or more processors, the attribute requirement description based on the at least part of the one or more attribute elements and the attribute profiles of the selectable items visited by the item requesting agent; 
wherein the generation of the attribute profiles of the selectable items based on the attribute elements included in the selectable items includes: Page 10 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
extract, by one or more processors, the one or more attribute elements based on a second part of information of the selectable items, the second part of information of the selectable items being related to time; and 
generate, by one or more processors, the attribute profiles of the selectable items based on the one or more attribute elements corresponding to the second part of information of the selectable items; 
wherein the determination of the recommended selectable items included in the selectable items for the item requesting agent based on the attribute profiles of the selectable items and the attribute requirement description of the item requesting agent includes: 
compare, by one or more processors, the one or more attribute elements with the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent; 
determine, by one or more processors, one or more candidate selectable items based on the comparing, one or more candidate selectable items including consistent attribute elements with the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent; 
calculate, by one or more processors, a set of correlation coefficients between the consistent attribute elements and the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent, each element of the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent being quantized as a second set of time-related variable proportions based on the set of sample time points; 
calculate, by one or more processors, a distance between the attribute requirement description and each profile of the attribute profiles of the one or more candidate selectable items based on proportions of the at least part of the one or more attribute elements and the set of correlation coefficients; Page 11 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
sort, by one or more processors, the one or more candidate selectable items based on the distance respectively corresponding to each of the one or more candidate selectable items by means of an ascending top-N sort; and 
determine, by one or more processors, recommended selectable items for the item requesting agent based on the sorting, the recommended selectable items being top-N selectable items included in the one or more candidate selectable items.

Claim 13
13.(Currently Amended) The system of claim 10, wherein each of the one or more attribute elements being quantized as a first set of time-related variable proportions based on a ratio between respective attribute information corresponding to the each of the one or more attribute elements and all of the attribute information corresponding to the one or more attribute elements based on a set of sample time points.

Claim 14
14. Cancelled.

Claim 15
15.(Currently Amended) A computer program product, the computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
generate, using said computer, respective attribute profiles of selectable items based on one or more attribute elements included in the selectable items, each of the Page 15 of 27Appl. No. 16/582,854Docket No.:P201808499US01 attribute profiles including at least one of the one or more attribute elements and being respectively corresponding to each of the selectable items; 
generate, using said computer, an attribute requirement description of an item requesting agent based on a historical search dataset of the item requesting agent, the attribute requirement description including at least part of the one or more attribute elements; and 
determine, using said computer, recommended selectable items included in the selectable items for the item requesting agent based on the attribute profiles of the selectable items and the attribute requirement description, the attribute profiles of the recommended selectable items being suitable with the attribute requirement description based on the at least part of one or more attribute elements; 
wherein the generation of the attribute requirement description of the item requesting agent based on the historical search dataset of the item requesting agent includes: 
extract, by one or more processors, the at least part of the one or more attribute elements based on the historical search dataset of the item requesting agent; 
generate, by one or more processors, the attribute requirement description based on the at least part of the one or more attribute elements and the attribute profiles of the selectable items visited by the item requesting agent; 
wherein the generation of the attribute profiles of the selectable items based on the attribute elements included in the selectable items includes: Page 16 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
extract, by one or more processors, the one or more attribute elements based on a second part of information of the selectable items, the second part of information of the selectable items being related to time; and 
generate, by one or more processors, the attribute profiles of the selectable items based on the one or more attribute elements corresponding to the second part of information of the selectable items; 
wherein the determination of the recommended selectable items included in the selectable items for the item requesting agent based on the attribute profiles of the selectable items and the attribute requirement description of the item requesting agent includes: 
compare, by one or more processors, the one or more attribute elements with the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent; 
determine, by one or more processors, one or more candidate selectable items based on the comparing, one or more candidate selectable items including consistent attribute elements with the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent; 
calculate, by one or more processors, a set of correlation coefficients between the consistent attribute elements and the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent, each element of the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent being quantized as a second set of time-related variable proportions based on the set of sample time points; 
calculate, by one or more processors, a distance between the attribute requirement description and each profile of the attribute profiles of the one or more candidate selectable items based on proportions of the at least part of the one or more attribute elements and the set of correlation coefficients; Page 17 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
sort, by one or more processors, the one or more candidate selectable items based on the distance respectively corresponding to each of the one or more candidate selectable items by means of an ascending top-N sort; and 
determine, by one or more processors, recommended selectable items for the item requesting agent based on the sorting, the recommended selectable items being top-N selectable items included in the one or more candidate selectable items.

Claim 18
18.(Currently Amended) The computer program product of claim 15, wherein each of the one or more attribute elements being quantized as a first set of time-related variable proportions based on a ratio between the attribute information corresponding to the each of the one or more attribute elements and all of the attribute information corresponding to the one or more attribute elements based on a set of sample time points.
 
Claim 19
19. Cancelled.
Reasons for Allowance
Claims 1-5, 7-13, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art US 20210256548 A1 teaches that a similarity (distance) between user attribute profile and item vector is calculated [See ¶-50, 55]. Sorting in ascending order based on the similarity [See ¶-57]. The system may choose a subset of items (top-N) [See ¶-59].
Independent claims 1, 10, and 15 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “calculating, by one or more processors, a set of correlation coefficients between the consistent attribute elements and the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent, each element of the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent being quantized as a second set of time-related variable proportions based on the set of sample time points; 
calculating, by one or more processors, a distance between the attribute requirement description and each profile of the attribute profiles of the one or more candidate selectable items based on proportions of the at least part of the one or more attribute elements and the set of correlation coefficients; 
sorting, by one or more processors, the one or more candidate selectable items based on the distance respectively corresponding to each of the one or more candidate selectable items by means of an ascending top-N sort; and 
determining, by one or more processors, recommended selectable items for the item requesting agent based on the sorting, the recommended selectable items being top-N selectable items included in the one or more candidate selectable items” in the specific combinations as recited in claim 1.
As to claim 10:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “calculate, by one or more processors, a set of correlation coefficients between the consistent attribute elements and the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent, each element of the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent being quantized as a second set of time-related variable proportions based on the set of sample time points; 
calculate, by one or more processors, a distance between the attribute requirement description and each profile of the attribute profiles of the one or more candidate selectable items based on proportions of the at least part of the one or more attribute elements and the set of correlation coefficients; Page 11 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
sort, by one or more processors, the one or more candidate selectable items based on the distance respectively corresponding to each of the one or more candidate selectable items by means of an ascending top-N sort; and 
determine, by one or more processors, recommended selectable items for the item requesting agent based on the sorting, the recommended selectable items being top-N selectable items included in the one or more candidate selectable items” in the specific combinations as recited in claim 10.
As to claim 15:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “calculate, by one or more processors, a set of correlation coefficients between the consistent attribute elements and the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent, each element of the at least part of the one or more attribute elements included in the attribute requirement description of the item requesting agent being quantized as a second set of time-related variable proportions based on the set of sample time points; 
calculate, by one or more processors, a distance between the attribute requirement description and each profile of the attribute profiles of the one or more candidate selectable items based on proportions of the at least part of the one or more attribute elements and the set of correlation coefficients; Page 17 of 27Appl. No. 16/582,854Docket No.:P201808499US01 
sort, by one or more processors, the one or more candidate selectable items based on the distance respectively corresponding to each of the one or more candidate selectable items by means of an ascending top-N sort; and 
determine, by one or more processors, recommended selectable items for the item requesting agent based on the sorting, the recommended selectable items being top-N selectable items included in the one or more candidate selectable items” in the specific combinations as recited in claim 15.
Claims 2-5, 7-9, 12-13, 16-18, and 20 depend on one of independent claims 1, 10, and 15, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173